Citation Nr: 1014413	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  09-19 604	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2008 issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  In that decision 
the RO granted, in pertinent part to this appeal, service 
connection for bilateral hearing loss.  The RO assigned a 
zero percent (noncompensable) disability rating, effective 
from October 2, 2008.  The Veteran disagreed with the rating 
assigned.  


FINDING OF FACT

From October 2, 2008, the Veteran has never had worse than 
Level II hearing acuity in the left ear or worse than Level 
III hearing acuity in the right ear.  


CONCLUSION OF LAW

From October 2, 2008, a compensable rating for bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, upon receipt of claim for service connection for a 
disability, VA is required to review the evidence presented 
with the claim and to provide the claimant with notice of 
what evidence not previously provided will help substantiate 
his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Specifically, VA must notify the claimant of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
claim for service connection has been substantiated, and any 
defect in the notice regarding that claim was therefore not 
prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  
In such cases, where the Veteran then files a notice of 
disagreement (NOD) with the initial rating and/or the 
effective date assigned, he/she has initiated the appellate 
process and different, and in many respects, more detailed 
notice obligations arise, the requirements of which are set 
forth in sections 7105(d) and 5103A of the statute.  Id., see 
also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 
U.S.C.A. §§ 5103(A), 7105(d).  

In this case, the notice obligations set forth in sections 
7105(d) and 5103A of the statute were met when the RO issued 
a (SOC) in response to the Veteran's notice of disagreement 
with the initial rating assigned.  The SOC provided citations 
to the pertinent regulations involved, a summary of the 
evidence considered, and notice of the decision and the 
reasons for the decision.  38 U.S.C.A. § 7105(d).  Neither 
the Veteran nor his representative have argued that there was 
any deficiency with regard to the notice requirements.  
Accordingly, the Board concludes that, in this case, the RO 
met the notice obligations set forth in sections 7105(d) and 
5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this 
case.  The Veteran's service treatment records as well as all 
identified and available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  Neither the Veteran nor his 
representative has identified any outstanding medical 
records.

In addition, the Veteran was afforded a VA audio examination 
with respect to the issue on appeal in December 2008.  38 
C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is adequate for rating 
purposes because it provided the necessary test results to 
evaluate the disability under the rating criteria.  38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the duty to assist the Veteran 
with the development of evidence pertinent to his claim has 
been satisfied.

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, as is the case here, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.  

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (1999); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Specifically, 
evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for bilateral hearing loss, the Rating 
Schedule establishes eleven (11)  auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  Where there is an 
exceptional pattern of hearing impairment, a rating based on 
puretone thresholds alone may be assigned.  38 C.F.R. 
§ 4.86.  Such an "exceptional pattern" is not demonstrated 
in the instant case.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this case, the Veteran sought service connection for 
hearing loss in October 2008.  See VA Form 21-526, received 
by VA on October 2, 2008.  In November 2008, the Veteran 
submitted a July 2003 private audiogram.  However, the Board 
finds that this private record is not adequate for rating 
purposes because it does not appear that speech 
discrimination testing was done.  For VA rating purposes, the 
Maryland CNC Test must be used.  38 C.F.R. § 4.85(a).  
Moreover, the private audiogram results were provided in 
graph form.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(noting that, because interpreting results from an 
audiometric graph involves fact finding, the Court is 
precluded from engaging in such fact finding in the first 
instance, and remanding in part because the Board did not 
discuss the results of the private audiometric testing).  In 
addition, the private audiogram results are dated in July 
2003, more than five years before the Veteran filed his claim 
for service connection for hearing loss.  Therefore, the 
results are not relevant to the level of disability 
contemporaneous to the claim, and for this reason also the 
private record is not relevant for rating purposes.  

The Veteran was afforded a VA audiology examination in 
December 2008.  The Veteran provided a history of in-service 
noise exposure (aircraft engine noise).  Audiometric 
findings, accomplished in conjunction with the audiology 
examination, revealed that puretone thresholds (in decibels) 
were as follows:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
35
65
70
85
LEFT
25
40
55
80

The average puretone thresholds were 63.75 in the right ear, 
and 50 decibels in the left ear.  Speech audiometry revealed 
that speech recognition ability was 88 percent in both the 
right ear and left ear.  Bilateral sensorineural hearing loss 
was diagnosed.  The examiner opined that it was as likely as 
not that at least a portion of the Veteran's hearing loss was 
related to his military noise exposure.  

On the same day in December 2008 the VA audio examination was 
conducted, review of a VA audio clinic notes shows that the 
Veteran was fitted for bilateral hearing aids.  He returned 
more than two weeks later and informed VA that the hearing 
aids were not powerful enough in the higher frequencies.  
Replacement hearing aids are shown to have been ordered.  See 
VA addendum, dated December 16, 2008.  

Service connection was granted for bilateral hearing loss by 
the RO in December 2008.  A noncompensable evaluation was 
assigned, pursuant to Diagnostic Code 6100, effective from 
October 2, 2008.  The Veteran perfected an appeal of the 
noncompensable rating assigned. 

A January 2009 audiology clinic note show that the Veteran 
picked up his new hearing aids, and that he reported good 
aided gain and a satisfactory sound quality with the new 
hearing aids.  The audiologist commented that the Veteran's 
prognosis for success was good.  

In a January 2010 Informal Hearing Presentation, the 
Veteran's accredited representative argued that the fact that 
VA fitted, and then refitted, the Veteran with hearing aids 
is "indicative of a more severe disability."  

The December 2008 VA audiometry study, which reflects the 
degree of hearing loss shown during the appellate period, 
showed that the average puretone threshold for the Veteran's 
right ear was 63.75 (64) decibels, and speech discrimination 
was 88 percent.  Under 38 C.F.R. § 4.85, Table VI, such 
hearing acuity is characterized as Level III.  The left ear 
average puretone threshold was 50 decibels, with 88 percent 
speech discrimination, resulting in Level II hearing acuity.  
Under 38 C.F.R. § 4.85, Table VII where there is Level II 
hearing acuity in the better ear and Level III hearing acuity 
in the poorer ear, a noncompensable rating is to be assigned 
(under Diagnostic Code 6100).  The RO applied the Rating 
Schedule accurately, and there is no schedular basis for a 
higher rating.  An unusual pattern of hearing warranting a 
rating under 38 C.F.R. § 4.86 is not shown.

The Veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed against the medical evidence and the pertinent rating 
criteria.  

It is not shown that the Veteran's hearing loss has varied 
significantly in severity during the course of the appeal 
period, and the rating assigned is based on the greatest 
level of impairment shown during the appellate period.  
Consequently, there is no competent evidentiary basis for a 
staged rating in this case.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The rating assigned encompasses the maximum 
level of hearing loss shown during the appellate period.  

The RO applied the Rating Schedule accurately, and there is 
no schedular basis for a higher rating.  The December 2008 VA 
examination report discussed above provided sufficient detail 
for the Board to make a decision in this case.  See Barr, 21 
Vet. App. at 311 (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board 
can perform a fully informed evaluation of the claim).  

According, based on the results of the December 2008 VA 
audiometric testing, the Board concludes that the claim must 
be denied.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In reaching this decision, the Board finds that the record 
does not reflect that the Veteran's service-connected 
bilateral hearing loss is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected hearing loss disability with the established 
criteria found in the Rating Schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the Rating Schedule and the 
assigned schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not asserted that his service-
connected bilateral hearing loss disorder affects his ability 
to be employed.  The evidence of record also clearly does not 
show frequent periods of hospitalization.  Additionally, the 
Board finds that the rating criteria to evaluate the service-
connected disorder discussed above reasonably describe the 
claimant's disability level and symptomatology, and while he 
has appealed for a higher rating, the evidence here simply 
does not support such an award.  Further, none of the 
evidence reflects that the Veteran's hearing loss affects his 
daily life in an unusual or exceptional way.  Cf. Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Therefore, the Veteran's 
disability picture is contemplated by the Rating Schedule and 
no extraschedular referral is required.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


